Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 1 of 7




         Exhibit C
       Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 2 of 7    1
     KCEPFTCC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    FEDERAL TRADE COMMISSION,
     PEOPLE OF THE STATE OF NEW YORK,
4
                      Plaintiffs,
5
                 v.                                 17 CV 0124 (LLS)
6                                                   Telephone Conference
     QUINCY BIOSCIENCE HOLDING
7    COMPANY, INC., ET AL.,

8                     Defendants.

9    ------------------------------x
                                                    New York, N.Y.
10                                                  December 14, 2020
                                                    2:03 p.m.
11
     Before:
12
                             HON. LOUIS L. STANTON,
13
                                                    District Judge
14
                        APPEARANCES VIA TELECONFERENCE
15
     FEDERAL TRADE COMMISSION
16        Attorneys for Plaintiff FTC
     BY: ANNETTE SOBERATS
17        MICHELLE K. RUSK

18   NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL
          Attorneys for Plaintiff State of New York
19   BY: KATHRYN A. MATUSCHAK

20   KELLEY DRYE & WARREN LLP
          Attorneys for Defendants
21   BY: GEOFFREY W. CASTELLO, III
                 AND
22   COZEN O'CONNOR
          Attorneys for Defendants
23   BY: MICHAEL B. deLEEUW

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 3 of 7     14
     KCEPFTCC

1               MS. SOBERATS:    Yes.   Your Honor, thank you for

2    allowing me to respond.      I just wanted to clarify that the FTC

3    has responded in writing to defendants' interrogatory asking us

4    to identify, for the past ten years, other actions that we have

5    brought against dietary supplement companies that have marketed

6    products for memory or improved cognition.         And one of the

7    outstanding requests that they have is to question us on

8    identifying every FTC employee who has ever communicated --

9               THE COURT:   I'm not going to entertain that kind of

10   question.    It falls by its own weight.       There's not a judge

11   sitting in this court who wouldn't say that isn't too broad

12   and, of course, it's vacated as too broad.

13              MS. SOBERATS:    Thank you, your Honor.      I also would

14   like to clarify, there have been multiple references to a jury

15   trial.    It is plaintiff's view that this is a case in equity

16   and that, on that basis, it should proceed as a bench trial,

17   your Honor.

18              THE COURT:   I'm not sure I understood what you were

19   saying.    I'm actually sure I didn't understand what you were

20   saying.

21              MS. SOBERATS:    Oh, I'm sorry.     I'll try to be clearer.

22   There have been several references during this status

23   conference to a jury, and it is plaintiff's view that the trial

24   should be a bench trial.

25              THE COURT:   Oh, but are you seeking only injunctive


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 4 of 7   15
     KCEPFTCC

1    relief?

2              MS. SOBERATS:     We are seeking injunctive relief and

3    ancillary equitable monetary relief.

4              THE COURT:    What's the equitable extra relief?

5              MS. SOBERATS:     We are seeking redress in the form of

6    consumer refunds, and if that is not feasible, your Honor, we

7    would be seeking disgorgement.

8              THE COURT:    Well, you see, there you're edging, I

9    think, out of equity.      I understand, I do, that it's a

10   descendent of equity, but when you get down to dollars and

11   cents and the payment from one to another, you're pretty close

12   to a law situation.     That's why I've been considering it as a

13   jury trial throughout.      I do recognize, of course, that the

14   main relief is the injunction, but the damages in these cases

15   is a non-trivial.

16             MS. SOBERATS:     And, your Honor, courts have routinely

17   rejected jury demands in FTC cases, and we believe that the law

18   in the Second Circuit is clear that the type of relief we're

19   seeking is equitable in nature.

20             And we also believe that the defendants have waived

21   their right to a jury trial.       They filed their answer over a

22   year ago, and they did not raise a jury trial in their answer

23   or 14 days later, as would have been required under rule 38.

24             But regardless, your Honor, we think that the law is

25   very clear in the Second Circuit that the type of relief that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 5 of 7    16
     KCEPFTCC

1    plaintiffs are seeking is equitable in nature and, therefore,

2    this case should proceed as a bench trial.

3              THE COURT:    What do you think about that,

4    Mr. Castello?

5              MR. CASTELLO:     Yes, your Honor.     Castello for the

6    corporate defendants.

7              A couple of issues there, your Honor.         We have, and I

8    believe your Honor in the order that was issued on -- I'm

9    sorry, I'm just going to grab the date here; it's document

10   148 -- on December 3rd did reference a jury trial.

11             In our case management order and at the conference,

12   your Honor, we did raise the issue of a jury trial.           And I

13   would also note that NYAG is seeking relief under the GBL and

14   has demanded a relief in the form of civil penalties, and that

15   is not an equitable matter, your Honor.

16             And I would disagree with Ms. Soberats' and the FTC's

17   position that disgorgement or restitution are strictly

18   equitable.    I believe that, as your Honor mentioned, it teeters

19   on the edge of law and equity.       And with the amount of money at

20   issue here, I believe that it is a proper issue to put before a

21   juror.

22             MS. MATUSCHAK:     Your Honor, this is Kate Matuschak for

23   the Attorney General, if I could be permitted to respond?

24             THE COURT:    Sure.

25             MS. MATUSCHAK:     Thank you, your Honor.      We agree with


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 6 of 7   17
     KCEPFTCC

1    the FTC's position that it's quite clear that there's been a

2    waiver of the jury trial demand here.

3              In addition, yes, we are also seeking restitution and

4    disgorgement, both of which sound in equity, and this case is

5    also seeking injunctive relief; so this case is really

6    equitable in nature.

7              It is true that we are also seeking penalties under

8    GBL section 350(d), but that portion of the relief we were

9    seeking is ancillary to this action, which really does sound in

10   equity.

11             So if the Court is inclined to disagree on that, we

12   would respectfully request the opportunity to brief the Court

13   so that we could show the Court the case law that we have that

14   supports our position that this case is not one in which the

15   defendants are entitled to a jury trial.

16             THE COURT:    I think it's an interesting question, and

17   I'm certainly not going to rule this afternoon from the hip.         I

18   do think you should brief it, and we should all have a chance

19   to think about it.     Frankly, I've simply formed the impression

20   that I described to you earlier, that it was a jury case, but

21   if it's really an issue, it's an issue that's important and

22   should be briefed briefly and thoughtfully and to the point and

23   decided promptly.     You're free to do that.

24             The defendant says they already made a jury demand at

25   a conference, and I think you have to take that seriously in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-00124-LLS Document 163-3 Filed 03/05/21 Page 7 of 7       18
     KCEPFTCC

1    your waiver argument.      But I don't remember the date of the

2    conference or the relationship to the pleading under rule

3    30(a), but it's an important point and I would want to think

4    about it.

5              It makes a big difference to the trial and may make a

6    difference to the outcome because the jury doesn't have to

7    explain their reasoning.      My mind has been a great deal opened

8    on it by what the FTC has said, but as you know, and is in

9    almost every court a kind of a bias towards a jury and if

10   there's any really serious reasons supporting it.           And on that,

11   I'm drawing a blank because this is the first time I've heard

12   it.

13             MS. MATUSCHAK:     This is Kate Matuschak from the

14   New York Attorney General again.        Thank you, your Honor.       I

15   really appreciate your willingness to consider the issue, and

16   we would be happy to brief it for the Court.

17             THE COURT:    Is there anything else we should deal with

18   now?

19             MS. MATUSCHAK:     Your Honor, this is Kate Matuschak

20   again from the New York Attorney General's Office.

21             I just wanted to flag for the Court that we may or may

22   not be coming to the Court with respect to an issue of fact

23   discovery because defendants have not given us a definitive

24   answer on whether they will give us discovery essential for us

25   to determine our financial relief that we would request.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
